The case presents merely a question of fact whether the death of the employee was or was not due to an accident in the course of the employment. The Bureau held that it was so due. The Common Pleas Court reversed this finding and the Supreme Court affirmed the judgment of the Pleas.
It is settled in this class of cases that, where the judgment of the Supreme Court on the facts is supported by proper evidence, this court will not reverse its findings. Kohn v.Tilt, 103 N.J.L. 110; Angelotti v. Town of Montclair, 109Id. 360; Ford Motor Co. v. Fernandez et al., 114 Id. 202.
The judgment will be affirmed.
For affirmance — THE CHANCELLOR, PARKER, BODINE, DONGES, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 12.
For reversal — None.